DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 and 3-18 were originally pending in this application prior to the amendment dated 11/01/2021. No claims are amended or added. Claims 1 and 3-12 are cancelled. Hence, claims 13-18 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (see pg. 3 para 2-3), filed on 11/01/2021 with respect to claims 1 and 3-12 have been fully considered and are persuasive. The 103 rejection of claims of 1 and 3-12 has been withdrawn as a result of Applicant cancelling these claims.

Allowable Subject Matter
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, The closest prior art, Morita et al. (JP-2000012417-A) teaches a method of operating a wafer cleaning apparatus (substrate processing apparatus (100), see Figure 1) comprising: arms (nozzle arms 421 to 424, see Figure 19, [0008]) for delivering cleanings solutions (processing liquid) to a wafer (substrate W, see [0004]) with a motor (uniaxial drive mechanism 450, movable in the XY plane by a two-axis driving mechanism, see [110]) for automatically adjusting the ejection position of the arm (see [0110]) and that are movable between standby and discharge positions (0004,0005) and optical sensors (nozzle detection sensor 231,241,232,242, [0042]), located on a  base (jig 210 for substrate W, 
Additionally, in the analogous art of Substrate processing apparatus, Minamida et al. (US-20110079252-A1) teaches a wafer cleaning apparatus (substrate processing apparatus) with arms (nozzle arm 24, process arm 141 a, 141 b, chemical liquid supplying unit 3 a, 3 b, liquid processing unit array U1 having six liquid processing units 2) movable by  several driving devices (see [0048], [0074]), for delivering cleaning solutions (chemical liquid SC1 solution, DIW, IPA etc., see [0049] [0050]) to  a substrate (wafer W) and a controller with a stop/operate program in the memory device to detect any trouble with nozzles. [see Figure 7, [0061], [0062]) but is silent on use of sensors/detectors to detect trouble in the process lines/circuitry.
Both, Morita et al. and Minamida et al. neither teach nor fairly suggest the presence of sensors on the arms (specially second arm), and that a signal is transmitted to the sensor of the second arm of the wafer cleaning apparatus by the controller when a first arm of the wafer cleaning apparatus stops; detecting a position of the first arm by the sensor of the second arm; moving the second arm based on a detection result from the sensor of the second arm; and supplying a first cleaning solution by the second arm.  
Therefore, claim 13 is allowed because it is novel and unobvious over the prior art of record. Claims 14-18 are in condition for allowance as they are dependent on base claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711